DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/27/2021. In particular, claim 12 has been amended to recite that the plasticizing agent is a mixture of: (i) from 70% to 95% by weight of dicyclohexyl methylglutarate, and from 5 to 30% by weight of dicyclohexyl 2-ethylsuccinate, and from 0 to 10% b weight of dicyclohexyl adipate or (ii) from 95 to 100% by weight of dicyclohexyl methylglutarate, and dicyclohexyl 2-ethylsuccinate.  
 It is noted that the newly introduced limitations were not present at the time of the preceding action. Additionally, no new rejections are presented. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US 3,632,467) and further in view of Marion et al. (US 2009/0224204). The rejection set forth in paragraphs 5-10 of the Office Action mailed on 10/27/2020 is incorporated herein by reference in its entirety. 

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that the data provides evidence of unexpected results and that the data is commensurate in scope with the amended claims. Applicant states that the amendment to claim 12 is “commensurate in scope with the evidence in the record, requiring at least 70% by weight of dicyclohexyl methylglutarate and at least 5% by weight of dicyclohexyl 2-ethylsuccinate,” further stating “Such mixture is commensurate in scope with the mixture of 95% dicyclohexyl methylglutarate and 5% dicyclohexyl 2-ethylsuccinate used in the working examples,” as stated on page 6. Second full paragraph of the Remarks filed on 1/27/2021.  
This is not persuasive.
As stated in MPEP 716.02(d):

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

MPEP 716.02, (d), II states:
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


It is noted that the data only shows a mixture of 95% dicyclohexyl methylglutarate and 5% dicyclohexyl 2-ethylsuccinate. The claims are not limited to this mixture but include a range of 70 to 95% by weight of dicyclohexyl methylglutarate; a range of 5 to 30% by weight of dicyclohexyl 2-ethylsuccinate; and a range of 0 to 10% by weight of dicyclohexyl adipate. There is no data demonstrating that the alleged unexpected results occur over the entire claimed amounts of materials, or that the results occur with anything other than a mixture of 95% dicyclohexyl methylglutarate and 5% dicyclohexyl 2-ethylsuccinate, the mixture of which the claims are not limited. The claims include, for example, mixtures of 70% dicyclohexyl methylglutarate, 25% dicyclohexyl 2-ethylsuccinate, and 5% adipic acid diester. There is no evidence demonstrating that use of such a mixture produces the alleged unexpected results, because the data does not show such a mixture. There is nothing to suggest that the same allegedly “greater than expected results” argued by Applicants occur with anything other than the specific mixture of the Examples, which is a mixture of 95% dicyclohexyl methylglutarate and 5% dicyclohexyl 2-ethylsuccinate, to which the claims are not limited. There is nothing to suggest that changing the amounts of dicyclohexyl methylglutarate and dicyclohexyl 2-ethylsuccinate to other values within the claimed range, such as 70wt% dicyclohexyl methylglutarate and 30% dicyclohexyl 2-ethylsuccinate, will produce the same results at the single working Example shown in the data of the instant specification. There is no evidence to suggest that the unexpected results occur over the entire claimed range of amounts and types of materials.  For this reason, unexpected results are not demonstrated. The working examples of the instant specification do not show a “greater than expected result” because there is no evidence showing that the alleged ‘greater than expected result’ occurs over the entire claimed range. Applicants must provide more than single example falling within the claimed range in order to be commensurate in scope with the claimed invention. The instantly claimed invention allows for, for example, 100wt% of dicyclohexyl methylgluatarate used alone. The claims allow for, 15wt% of dicyclohexyl 2-ethylsuccinate, 10wt% of dicyclohexyl adipate, and 75wt% of dicyclohexyl methygluatarate. The claims allow for 80wt% of dicyclohexyl methygluatarate, 10wt% of dicyclohexyl adipate, and 10wt% of dicyclohexyl 2-ethylsuccinate. No such examples are shown in the data of the instant specification. The only example contains a single amount falling within the broad ranges of the instantly claimed invention, the single example containing 95% dicyclohexyl methylglutarate and 5% dicyclohexyl 2-ethylsuccinate. There is nothing showing the results when these are modified to other amounts falling within the instantly claimed range. There is nothing demonstrating that the same results as the working examples will be achieved when any amount of dicyclohexyl adipate is added, and the claims allow for up to 10wt% of dicyclohexyl adipate to be present in the plasticizer. Because unexpected results and criticality of the instantly claimed invention have not been shown, the rejections above are maintained. In order to be commensurate in scope with the claimed invention, Applicants must show examples over the entire claimed range of amount and type of materials to properly establish that any alleged unexpected results occur over the entire claimed genus and amount of materials. Otherwise, the data cannot be commensurate in scope with the claimed invention. Again, a single example falling within the broad ranges of amounts of specific materials is not sufficient to show unexpected results. As discussed above, a sufficient number of tests both inside and outside the claimed genus/amount is necessarily in order to properly establish that unexpected results occur over the entire claimed genus/amount and do not occur outside the claimed genus/amount. 
Marion teaches the instantly claimed plasticizers as discussed in detail above. There is an express rationale to use the plasticizers of Marion in the invention of Todd, including plasticizers meeting amended instant claims 12. Both Todd et al. and Marion et al. relate to the field of compositions comprising ester plasticizers (see paragraph [0034] of Marion et al. and column 3, lines 20-22 of Todd), wherein the compositions can be used in the field of, coating surfaces or inks (see column 6, lines 19 of Todd and paragraph [0033]-[0034] of Marion et al.). The applications include films. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the combination of diesters, particularly 70 to 95wt% of the diester of methylglutaric acid, 5 to 30wt% of the diester of ethylsuccinic acid, and from 0 to 10wt% of the diester of adipic acid which are reacted with, for example, cyclohexanol (or alternatively 2-ethylhexanol, n-butanol, pentanols, hexanol, or isoctanol) as disclosed in Marion, as the alkyl esters of dicarboxyilic acid plasticizer in the invention of Todd, in order to provide a plasticizer composition which is more resistant to hydrolysis (paragraph 0056] of Marion et al.). Additionally, the plasticizers of Marion et al. exhibit physical properties, solvent properties, a toxicological profile, and an ecotoxic impact which are similar or improved over other previously used diesters (see paragraph [0009] of Marion).
MPEP 2123, Section II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Additionally, as stated in MPEP 2123, Section II.:
[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant argues that a mixture of 89% of dimethyl-2-methylglutarate, 9% of dimethyl-2-ethylsuccinate, 1% of dimethyl adipate, and 1% of various compounds. This is not persuasive. Marion is not limited to the mixture argued by Applicants in the paragraph bridging pages 7-8 of the Remarks filed on 1/27/2021, but teaches the instantly claimed plasticizers for the reasons discussed in detail above. Marion is relevant for all it teaches, and Marion teaches the instantly claimed plasticizers. Furthermore, there is no data demonstrating that identical results are not achieved when a mixture of 89% of dimethyl-2-methylglutarate, 9% of dimethyl-2-ethylsuccinate, 1% of dimethyl adipate, and 1% of various compounds is used as a plasticizer as when a mixture of 95% dicyclohexyl methylglutarate and 5% dicyclohexyl 2-ethylsuccinate is utilized. 
Applicant argues that ‘there cannot be any ‘reasonable expectation of success’ when Todd and Marion do not even mention the remarkable properties disclosed in the application,” as argued on page 8, first full paragraph of the Remarks filed on 1/27/2021.
This is not persuasive. A ‘reasonable expectation of success’ does not require the prior art to recognize identical properties as discussed in the instant application in order to be properly combinable with a reasonable expectation of success. MPEP 2143.02, I., states, “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) .” MPEP 2143.02, I. further states, “Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018).” MPEP 2143.02, II., states, “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).” 
It is noted that Applicant has provided neither explanation nor evidence as to why the combination of Todd and Marion would not have a reasonable expectation of success. On the contrary, as discussed above, and discussed in the rejection incorporated herein by reference, the rejection establishes that both Todd et al. and Marion et al. relate to the field of compositions comprising ester plasticizers (see paragraph [0034] of Marion et al. and column 3, lines 20-22 of Todd), wherein the compositions can be used in the field of, coating surfaces or inks (see column 6, lines 19 of Todd and paragraph [0033]-[0034] of Marion et al.). The applications include films. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the combination of diesters, particularly 70 to 95wt% of the diester of methylglutaric acid, 5 to 30wt% of the diester of ethylsuccinic acid, and from 0 to 10wt% of the diester of adipic acid which are reacted with, for example, cyclohexanol (or alternatively 2-ethylhexanol, n-butanol, pentanols, hexanol, or isoctanol) as disclosed in Marion, as the alkyl esters of dicarboxyilic acid plasticizer in the invention of Todd, in order to provide a plasticizer composition which is more resistant to hydrolysis (paragraph 0056] of Marion et al.). Additionally, the plasticizers of Marion et al. exhibit physical properties, solvent properties, a toxicological profile, and an ecotoxic impact which are similar or improved over other previously used diesters (see paragraph [0009] of Marion). There is no evidence demonstrating that the plasticizers disclosed in Marion would not function as plasticizers in the invention of Todd, and thus, there is a reasonable expectation that the plasticizers of Marion would, in fact, function as plasticizers in the invention of Todd et al. Applicants have provided no evidence which demonstrates the contrary. 
For the reasons provided above, Applicant’s arguments filed on 1/27/2021 are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766